Citation Nr: 1106230	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-37 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 3, 1998, 
for the grant of service connection for schizophrenic reaction.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1961 to February 
1962.

This matter is before the Board on appeal from a November 2006 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO), in San Juan, Puerto, Rico, which denied the above 
claim.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) received 
by the RO in May 2007, the Veteran also raised the issue of clear 
and unmistakable error (CUE)  in a November 1962 Board decision.  
This issue was adjudicated separately by the Board.

In separate decisions dated in January 2009, the Board denied the 
Veteran's claims of an effective date earlier than December 3, 
1998, for the grant of service connection for schizophrenic 
reaction, and whether there was CUE in a November 1962 Board 
decision, which denied entitlement to service connection for 
schizophrenic reaction.  The Veteran appealed the Board's 
decisions to the United States Court of Appeals for Veterans 
Claims (Court).

In a Memorandum Decision dated in June 2010, the Court affirmed 
the January 2009 Board decision, which determined that there was 
no CUE in a November 1962 Board decision that denied entitlement 
to service connection for schizophrenic reaction.  The Court also 
concluded that the issue of entitlement to an effective date 
earlier than December 3, 1998, for the grant of service 
connection for schizophrenic reaction, should be dismissed.  That 
issue has now been returned to the Board.


FINDING OF FACT

In August 2006, the Veteran asserted a freestanding claim seeking 
an effective date prior to December 3, 1998, for the grant of 
service connection for schizophrenic reaction.


CONCLUSION OF LAW

The Veteran' claim seeks an effective date for earlier than 
December 3, 1998, for the grant of service connection for 
schizophrenic reaction, in a manner not authorized by law.  Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has no duty of notice or assistance in this case, since it is 
the law, and not the facts, which is dispositive of the case.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
VAOPGCPREC 5-2004 (June 23, 2004), which stated that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claim ineligible for the 
claimed benefit.

The Court holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
dictates that the Veteran's claim for an earlier effective date 
must fail.  The Court in Rudd held that where a rating decision 
that granted an effective date for a disability rating becomes 
final, an earlier effective date can only be established by a 
request for a revision of that decision based on CUE.  In 
essence, the Court held that there is no "freestanding" earlier 
effective date claim which could be raised at any time.  See 
Rudd, 20 Vet. App. at 299.

In a Board decision, dated in November 1962, the Board denied the 
Veteran's claim of entitlement to service connection for 
schizophrenic reaction.  Subsequently, in March 1978, Veteran 
attempted to reopen his claim for schizophrenic reaction, 
however, by rating action dated in October 1978, the RO 
determined that he had not submitted new and material evidence 
with which to reopen his claim.  In December 1998, the Veteran 
submitted a request to reopen his previously denied claim of 
service connection for schizophrenic reaction.  In June 2003, the 
Board granted the Veteran's claim for service connection, 
effective as of December 3, 1998, the date of the reopened claim.

While the Veteran raised a contention that the Board had 
committed CUE in the November 1962 Board decision, that issue was 
denied by the Board in the separate January 2009 Board decision, 
and the decision was affirmed by the Court in June 2010.

The Veteran's claim seeking an earlier effective date for the 
grant of service connection for schizophrenic reaction is 
essentially a claim for retroactive benefits. 38 U.S.C.A. § 
5110(a); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  
As the court observed in the instant case, because the Board's 
November 1962 decision denying service connection for 
schizophrenic reaction is final, the Veteran could only obtain an 
earlier effective date by showing that either the Board decision 
was a product of CUE.  As noted above, such a claim has been 
adjudicated and denied.

To the extent that the Veteran intended his August 2006 claim to 
be a freestanding claim for an earlier effective date, "such a 
possibility vitiates the rule of finality."  See Rudd, 20 Vet. 
App. at 300.  A freestanding claim for an earlier effective date 
for the grant of service connection for schizophrenic reaction 
seeks a benefit not provided by law.  As noted above, when the 
law is dispositive against a claim, as here, the claim must be 
denied or the appeal terminated.  Sabonis, 6 Vet. App at 430.  
Therefore, according to Rudd, 20 Vet. App. at 300, this appeal 
must be dismissed.


ORDER

The claim of entitlement to an effective date earlier than 
December 3, 1998, for the grant of service connection for 
schizophrenic reaction, is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


